DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed to date have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Hayward (US 20160252625)
	D2: Ozin (US 20120293802)
	D3: Weber (US 20050259326)

	With regard to claim 1, D1 teaches, in at least Figure 1, An anti-forgery color conversion film comprising: a photonic crystal structure whose color is converted by an external stimulus, wherein the photonic crystal structure comprises: a first refractive index layer including a first polymer exhibiting a first refractive index; and a second refractive index layer which is alternately laminated with the first refractive index layer and includes a second polymer exhibiting a second refractive index, wherein the first refractive index and the second refractive index are different from each other. 
	D1 fails to expressly disclose 

    PNG
    media_image1.png
    243
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    741
    661
    media_image2.png
    Greyscale

	In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with reference to the material above.
	Therefore for those reasons stated above, the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-12, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 13, D1 teaches, in at least Figure 1, a photonic crystal structure whose color is converted by an external stimulus, comprising: a first refractive index layer including a first polymer exhibiting a first refractive index; and a second refractive index layer which is alternately laminated with the first refractive index layer and includes a second polymer exhibiting a second refractive index, wherein the first refractive index and the second refractive index are different from each other.
	D1 fails to expressly disclose 

    PNG
    media_image3.png
    274
    491
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    698
    653
    media_image4.png
    Greyscale

	In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with reference to the material above.
	Therefore for those reasons stated above, the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-12, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872